DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior arts in combination or individually teaches “database storing access verification information for the individual comprising a discernible physical feature recognition information for the individual, an identification of the individual, and an access authorization for the individual.”
Kyle teaches verification wherein the facial image is a discernible physical feature recognition information, but fails to disclose the other two components of the above claim limitation. 
“Vladimir, upon expiration of the accessibility period, there is an automatic purge of ‘the stored information from the data storage component verifying each of the individuals access to the facility’ only, i.e., just one of the three pieces of information stored in the data storage component is purged.” Remarks 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486